United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         May 11, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                                 No. 05-50514
                               Summary Calendar



                       UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                      versus

                       RUDOLFO GONZALEZ-COMPEAN,

                                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. 3:05-CR-25-2
                         --------------------

Before JONES, Chief Judge, and SMITH and GARZA, Circuit Judges.

PER CURIAM:*

     Rudolfo Gonzalez-Compean (Gonzalez) appeals his guilty-plea

conviction and sentence for conspiracy to possess with intent to

distribute 100 kilograms or more of marijuana and possession with

intent to distribute 100 kilograms or more of marijuana.

     Gonzalez contends that the district court clearly erred in

denying him a safety-valve reduction because he made a timely and

complete    disclosure    of    all     relevant   facts   surrounding      the

commission of the offenses charged.            According to Gonzalez, his



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
subsequent inconsistent statements do not undo the fact that he

made a complete disclosure at the time of his arrest and, thus, the

Government had the full benefit of the information he provided to

aid in its further investigation of the criminal scheme in which he

participated.

      Gonzalez has failed to show that he truthfully provided the

Government with all information and evidence regarding the instant

offenses.      See U.S.S.G. § 5C1.2(a)(5); 18 U.S.C. § 3553(f)(5);

United States v. Flanagan, 80 F.3d 143, 146-47 (5th Cir. 1996).      At

the time of his arrest, Gonzalez admitted that he had transported

marijuana into the United States twice before.       He then recanted

this statement and denied ever having transported marijuana into

the   United    States.    Gonzalez   maintained   this   position   at

sentencing, but, after conferring with counsel, asserted that he

had transported marijuana into the United States once before and

that the agents simply misinterpreted what he said during the post-

arrest interview.     Gonzalez’s inconsistent statements call into

question his truthfulness. Therefore, the district court’s factual

finding that Gonzalez was not entitled to a safety-valve reduction

is plausible in light of the record as a whole, and the district

court did not clearly err in denying Gonzalez a safety-valve

reduction.     See United States v. Edwards, 65 F.3d 430, 433 (5th

Cir. 1995) (denying application of § 5C1.2 because the defendant

provided conflicting accounts of the offense).

      Gonzalez also contends that the district court erred when it

                                  2
denied his request to continue the sentencing hearing to afford him

an opportunity to amend and explain his safety-valve statement.

Gonzalez has failed to show that the district court abused its

discretion in denying his request to continue the sentencing

hearing or that he suffered prejudice as a result of the district

court’s denial.   See United States v. Peden, 891 F.2d 514, 519 (5th

Cir. 1989).

     Accordingly, the district court’s judgment is AFFIRMED.




                                 3